UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6322


STEVE CHANDLER,

                  Petitioner - Appellant,

             v.

SANDY BARNETT,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:08-cv-00930-HMH)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steve Chandler, Appellant Pro Se.    Samuel Creighton Waters,
Assistant  Attorney  General, Donald   John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve       Chandler       appeals      the    district        court’s       order

denying    his    28    U.S.C.      § 2254     (2006)     petition.          The    district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2006).                  The magistrate judge recommended

that relief be denied and advised Chandler that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite    this        warning,       Chandler      failed       to     object      to     the

magistrate judge’s recommendation.

            The        timely       filing     of   specific          objections      to     a

magistrate       judge’s       recommendation        is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned      of      the       consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also      Thomas     v.   Arn,    474       U.S.   140     (1985).

Chandler has waived appellate review by failing to timely file

specific objections after receiving proper notice.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately      presented         in   the     materials

before    the    court     and      argument     would     not    aid      the    decisional

process.

                                                                                   DISMISSED

                                             2